Case 1:08-cr-00739-SOM Document 655 Filed 10/14/20 Page 1 of 18   PageID #: 11508



                   IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAII

  UNITED STATES OF AMERICA,     )          CR. NO. 08-00739-SOM-2
                                )
            Plaintiff,          )          ORDER DENYING DEFENDANT JOHN
                                )          GOUVEIA’S MOTION FOR
                                )          COMPASSIONATE RELEASE
                                )
       vs.                      )
                                )
  JOHN GOUVEIA, JR.,            )
                                )
            Defendant.          )
                                )
  _____________________________ )

                 ORDER DENYING DEFENDANT JOHN GOUVEIA’S
                    MOTION FOR COMPASSIONATE RELEASE

  I.         INTRODUCTION.

             In January 2011, this court sentenced Defendant John

  Gouveia to 292 months of imprisonment and ten years of supervised

  release with respect to three drug crimes.         See Minutes of

  Sentencing, ECF No. 225; Judgment in a Criminal Case, ECF No.

  231.   Gouveia was responsible for 3.105 kilograms of actual

  methamphetamine and 500 grams of generic methamphetamine.            See

  Pretrial Investigation Report at 10 ECF No. 228, PageID # 2509;

  ECF No. 225 (adopting Pretrial Investigation Report); Sentencing

  Transcript at 15, ECF No. 273, PageID # 3428; Memorandum of Plea

  Agreement, ECF No. 167, PageID # 500.        On April 13, 2015, the

  court reduced his prison sentence to 240 months pursuant to

  Amendment 782.    See ECF No. 563, PageID # 10256.

             Gouveia represents that he has served approximately 10

  years of his sentence.      See Memorandum in Support of Motion, ECF
Case 1:08-cr-00739-SOM Document 655 Filed 10/14/20 Page 2 of 18    PageID #: 11509



  No. 645-1, PageID # 11328.      Gouveia has a projected release date

  of August 22, 2027, and is currently incarcerated in FCI Lompoc,

  in Lompoc, California.      See https://www.bop.gov/inmateloc/ (input

  Register Number 87399-022) (last visited October 14, 2020).             FCI

  Lompoc houses 962 inmates.      See

  https://www.bop.gov/locations/institutions/lof/ (last visited

  October 14, 2020).

             As of the morning of October 14, 2020, FCI Lompoc has

  no inmate COVID-19 cases and has 3 active staff COVID-19 cases.

  FCI Lompoc previously had a large COVID-19 problem.             This is seen

  in the number of those who have “recovered” from COVID-19 (736

  inmates and 16 staff members).        Two inmates died from COVID-19.

  See https://www.bop.gov/coronavirus/index.jsp (last visited

  October 14, 2020).

             Gouveia is 45 years old.       He says he “appears to be

  healthy,” that he has a “largely unremarkable” medical history,

  and that he lacks “any significant medical condition[].”             ECF No.

  645-1, PageID #s 11329, 11331.        In a supplemental filing earlier

  today, Gouveia represents that he is 5' 6" and 190 pounds.             See

  ECF No. 654-1, PageID # 11507.        However, a July 2020 medical

  record indicates that Gouveia is 5' 7" and 180 pounds.             See ECF

  No. 648, PageID #s 11389-90.       This would give him BMIs of 30.7 or

  28.2, depending on what the correct height and weight might be.

  See https://www.cdc.gov/healthyweight/assessing/bmi/


                                        2
Case 1:08-cr-00739-SOM Document 655 Filed 10/14/20 Page 3 of 18   PageID #: 11510



  adult_bmi/english_bmi_calculator/bmi_calculator.html.

              On or about May 6, 2020, Gouveia tested positive for

  SARS-CoV-2, the virus that causes COVID-19 (specimen collected

  May 5, 2020).    ECF No. 648, PageID #s 11397, 11416, 11422;

  https://www.cdc.gov/coronavirus/2019-ncov/hcp/testing-overview.ht

  ml (indicating that SARS-CoV-2 is the virus that causes COVID-19)

  (last visited October 14, 2020).         Gouveia does not claim that his

  COVID-19 case was severe.      See ECF No. 645-1.      However he does

  say that, after getting COVID-19, he has had shortness of breath,

  a painful 5-mm calcified mass in his left pelvis, and numbness in

  his arms.    Id., PageID # 11331; see also Sealed Medical Records,

  ECF No. 648, PageID # 11402.       Gouveia says that the BOP has

  ignored his requests for medical evaluations, see ECF No. 645-1,

  PageID # 11329, although his medical records indicate he has at

  least seen medical professionals for these conditions.

              On July 24, 2020, Gouveia had two chest x-rays read by

  a radiologist.    The same day, Gouveia had four abdomen x-rays.           A

  radiologist noted that the 5-mm calcified mass in his left pelvis

  was probably a phlebolith, which is a “vein stone” or a

  calcification within venous structures.         Id., PageID #s 11402,

  11404; https://radiopaedia.org/articles/phleboliths?lang=us (last

  visited October 14, 2020).      The BOP ordered neck x-rays to check

  the numbness in Gouviea’s arms.       See ECF No. 648, PageID #11409.

  On July 24, 2020, Gouveia had two neck x-rays to address a


                                       3
Case 1:08-cr-00739-SOM Document 655 Filed 10/14/20 Page 4 of 18   PageID #: 11511



  difficulty in swallowing.      The radiologist read those as

  “unremarkable,” with the exception of a “prominence of

  submandibular soft tissues.”       Id., PageID # 11406.

  II.        ANALYSIS.

             Gouveia’s compassionate release request is governed by

  18 U.S.C. § 3582(c)(1)(A), which provides:

             [T]he court . . . upon motion of the
             defendant after the defendant has fully
             exhausted all administrative rights to appeal
             a failure of the Bureau of Prisons to bring a
             motion on the defendant’s behalf or the lapse
             of 30 days from the receipt of such a request
             by the warden of the defendant’s facility,
             whichever is earlier, may reduce the term of
             imprisonment (and may impose a term of
             probation or supervised release with or
             without conditions that does not exceed the
             unserved portion of the original term of
             imprisonment), after considering the factors
             set forth in section 3553(a) to the extent
             that they are applicable, if it finds that--

             (i) extraordinary and compelling reasons
             warrant such a reduction . . . .

             and that such a reduction is consistent with
             applicable policy statements issued by the
             Sentencing Commission.

  In other words, for the court to exercise its authority under

  § 3582(c)(1)(A), it must (1) find that the defendant exhausted

  his administrative remedies or that 30 days have passed since he

  filed an administrative compassionate relief request; (2) also

  find, after considering the factors set forth in section 3553(a),

  that extraordinary and compelling reasons warrant a sentence

  reduction; and (3) find that such a reduction is consistent with

                                       4
Case 1:08-cr-00739-SOM Document 655 Filed 10/14/20 Page 5 of 18   PageID #: 11512



  the Sentencing Commission’s policy statements.          United States v.

  Scher, 2020 WL 3086234, at *2 (D. Haw. June 10, 2020).

             A.    Gouveia Has Satisfied the Exhaustion Requirement
                   of 18 U.S.C. § 3582(c)(1)(A).

             Gouveia submitted an administrative compassionate

  release request to the warden of his prison on June 5, 2020.             See

  ECF No. 645-5, PageID # 11355.       He represents that the warden

  denied that request on July 6, 2020.         See ECF No. 645-5, PageID

  # 11357.   In any event, there has been more than 30 days since

  Gouveia submitted his request to the warden.         The Government

  concedes that Gouveia has satisfied the exhaustion requirement.

  See ECF No. 651, PageID # 11440.         Accordingly, this court finds

  that Gouveia has fulfilled the exhaustion requirement of

  § 3582(c)(1)(A).

             B.    Gouveia Has Not Demonstrated That Extraordinary
                   and Compelling Circumstances Justify His Early
                   Release.

             This court turns to § 3582(c)(1)(A)’s second

  requirement: whether extraordinary and compelling reasons warrant

  a sentence reduction.      In orders addressing compassionate release

  motions in other cases, this court has expressly recognized that

  it possesses considerable discretion in determining whether a

  particular defendant has established the existence of

  extraordinary and compelling reasons that justify early release.

  This court has also stated that, in reading § 3582(c)(1)(A) as

  providing for considerable judicial discretion, the court is well

                                       5
Case 1:08-cr-00739-SOM Document 655 Filed 10/14/20 Page 6 of 18   PageID #: 11513



  aware of the absence of an amended policy statement from the

  Sentencing Commission reflecting the discretion now given to

  courts under that statute.      See United States v. Scher, 2020 WL

  3086234, at *2 (D. Haw. June 10, 2020); United States v.

  Cisneros, 2020 WL 3065103, at *2 (D. Haw. Jun. 9, 2020); United

  States v. Kamaka, 2020 WL 2820139, at *3 (D. Haw. May 29, 2020).

             According to the CDC, a person’s risk of a severe

  illness (one that may require hospitalization, intensive care, or

  a ventalator) from COVID-19 increases with age.          The CDC website

  explains that “people in their 50s are at higher risk for severe

  illness than people in their 40s.        Similarly, people in their 60s

  or 70s are, in general, at higher risk for severe illness than

  people in their 50s.     The greatest risk for severe illness from

  COVID-19 is among those aged 85 or older.”

  https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/

  older-adults.html (last visited October 14, 2020).

             The CDC currently lists the following conditions for

  people of any age as creating an increased risk of a severe

  illness from COVID-19:

             *Cancer

             *Chronic kidney disease

             *COPD (chronic obstructive pulmonary disease)

             *heart conditions, such as heart failure, coronary
             artery disease, or cardiomyopathies



                                       6
Case 1:08-cr-00739-SOM Document 655 Filed 10/14/20 Page 7 of 18   PageID #: 11514



             *Immunocompromised state (weakened immune system) from
             solid organ transplant

             *Obesity (body mass index [BMI] of 30 kg/m2 or higher
             but < 40 kg/m2)

             *Severe Obesity (BMI = 40 kg/m2)

             *Sickle cell disease

             *Smoking

             *Type 2 diabetes mellitus

  https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/

  people-with-medical-conditions.html?CDC_AA_refVal=https%3A%2F%2Fw

  ww.cdc.gov%2Fcoronavirus%2F2019-ncov%2Fneed-extra-precautions%2Fg

  roups-at-higher-risk.html (last visited October 14, 2020).

             The CDC also lists the following as possibly increasing

  the risk of a severe illness from COVID-19:

             *Asthma (moderate-to-severe)

             *Cerebrovascular disease (affects blood vessels and
             blood supply to the brain)

             *Cystic fibrosis

             *Hypertension or high blood pressure

             *Immunocompromised state (weakened immune system) from
             blood or bone marrow transplant, immune deficiencies,
             HIV, use of corticosteroids, or use of other immune
             weakening medicines

             *Neurologic conditions, such as dementia

             *Liver disease

             *Overweight (BMI > 25 kg/m2, but < 30 kg/m2)

             *Pregnancy


                                       7
Case 1:08-cr-00739-SOM Document 655 Filed 10/14/20 Page 8 of 18   PageID #: 11515



             *Pulmonary fibrosis (having damaged or scarred lung
             tissues)

             *Thalassemia (a type of blood disorder)

             *Type 1 diabetes mellitus

  Id.

             The CDC notes that, “[t]he more underlying medical

  conditions someone has, the greater their risk is for severe

  illness from COVID-19.”      Id.   Gouveia’s status as a 45-year-old

  healthy individual who has recovered from a relatively mild case

  of COVID-19 indicates that he is not likely at an increased risk

  of a severe case of COVID-19 should he be reinfected.           While the

  court recognizes that Gouveia experienced shortness of breath

  during his COVID-19 illness, he did not require hospitalization

  like the defendant in United States v. Galu, 2020 WL 5521034, (D.

  Haw. Sept. 14, 2020) (granting compassionate release motion to

  inmate with medical conditions that increased his risk of a

  severe case of COVID-19 when that inmate actually had a severe

  case of COVID-19).

             Gouveia might be obese or overweight and that might

  increase the possibility that he could suffer a severe case of

  COVID-19 if he were reinfected.       However, he does not establish

  that that is sufficient by itself to be an exceptional and

  compelling reason warranting a sentence reduction.          See United

  States v. Akolo, 2020 WL 4810104, at *3 (D. Haw. Aug. 18, 2020)

  (noting in connection with the movant’s compassionate release

                                       8
Case 1:08-cr-00739-SOM Document 655 Filed 10/14/20 Page 9 of 18   PageID #: 11516



  motion that “his obesity, standing alone, is not an exceptional

  and compelling reason that warrants a reduction in sentence”).

  But that does not end the analysis.

             Gouveia is housed at FCI Lompoc.        There is no dispute

  that, early in the COVID-19 pandemic, the virus spread rapidly

  through FCI Lompoc, with 736 inmates of the current 962 inmates

  (76.5%) and 16 members of the staff having contracted and

  recovered from COVID-19.      Two inmates have died as a result of

  being infected.     However, as of the morning of October 14, 2020,

  there are no active inmate cases at FCI Lompoc and only 3

  positive staff tests (with those individuals most likely not

  going to work).     Whether that reduction is because many inmates

  now have immunity, because the facility is doing better at

  controlling the spread, or (of greater concern) because the

  facility is failing to detect new cases, this court at this point

  has a record that is far less serious than it would have been

  earlier.   The court nevertheless considers the serious history at

  FCI Lompoc and the risk that Gouveia might be exposed again to

  COVID-19 and might suffer serious complications.

             Because the parties offered conflicting accounts of the

  prison’s present conditions, this court deferred ruling on this

  motion until it could review an expert report by Dr. Homer

  Venters summarizing the current state of the Lompoc complex

  COVID-19 outbreak in Torres v. Milusnic, No. CV. 20-4450 CBM


                                       9
Case 1:08-cr-00739-SOM Document 655 Filed 10/14/20 Page 10 of 18   PageID #: 11517



  (C.D. Cal.).     Dr. Venters filed that report on September 25,

  2020.     See ECF No. 653-1 (copy of report filed in this case).

  Dr. Venters called the COVID-19 outbreak at the Lompoc complex

  “one of the nation’s most overwhelming.”         Id., PageID # 11461.

               Venters paints a picture of inconsistency.          What he was

  told by BOP staff sometimes differed greatly from what he was

  told by inmates at FCI Lompoc.        For example, according to staff,

  no inmates had ongoing symptoms from COVID-19.          Id., PageID

  # 11463.    However, a quarter of the inmates Venters spoke with at

  FCI Lompoc said they were still experiencing such symptoms,

  including shortness of breath, painful breathing, headaches,

  ringing in the ears, and weakness.        Id., PageID # 11467.

               With respect to FCI Lompoc’s medical facilities, staff

  told Venters that the “sick call” response time was within one

  day.     Id., PageID # 11464.    The inmates disagreed with that

  statement, telling Venters that “sick call requests often go

  unanswered and when they are seen, it is most often more than a

  week after reporting a medical problem,” sometimes taking several

  weeks.     Id., PageID # 11467.

               While Venters saw paper towels that were available to

  inmates and most of the staff wearing masks, id., PageID # 11466-

  67, inmates told Venters that paper towels only became available

  right before his visit and staff use of masks was inconsistent,

  with less use during night and weekend shifts.          Id., PageID


                                       10
Case 1:08-cr-00739-SOM Document 655 Filed 10/14/20 Page 11 of 18   PageID #: 11518



  # 11468-69.

               Venters noted that the Lompoc complex took some

  positive steps to address COVID-19, such as screening staff well

  and maintaining a good hospital unit and screening database.

  Id., PageID # 11478.

               Reading the Venters report as a whole, and considering

  the lack of any active inmate cases of COVID-19 in FCI Lompoc

  right now, the court does not see Gouveia as being in immediate

  danger of contracting COVID-19, although the possibility that he

  will be exposed to the virus in the future cannot be ignored.

  This court is not discounting what may have been an attempt by

  the BOP to show Venters better conditions at the prison than

  usually exist.     In addition, there may be serious flaws in FCI

  Lompoc’s COVID-19 protocols.       Notwithstanding what may be room

  for improvement at FCI Lompoc, Gouveia’s susceptibility to COVID-

  19 does not, without more, present an exceptional and compelling

  reason that warrants a reduction of his sentence.

               There is some evidence in the record that suggests that

  Gouveia’s risk of contracting COVID-19 might be further

  mitigated.    Most notably, Gouveia tested positive for COVID-19 in

  May 2020 and does not claim to have had a severe case of the

  disease.    That raises two issues.

               First, if he did not develop complications during his

  May infection, it might be that he will not likely develop


                                       11
Case 1:08-cr-00739-SOM Document 655 Filed 10/14/20 Page 12 of 18   PageID #: 11519



  complications even if reinfected.         See Richard L. Tillett, et al,

  Genomic Evidence for Reinfection with SARS-CoV-2: a Case Study,

  Oct. 12, 2020,

  https://www.thelancet.com/journals/laninf/article/PIIS1473-3099(2

  0)30764-7/fulltext (noting that, in a reinfection of a Nevada

  man, his symptoms were more severe, but also recognizing that in

  other cases of possible reinfection, there was no difference in

  the severity of symptoms).       There is no way for this court to

  know whether Gouveia’s test was a false positive, but, if the

  test was accurate, it appears that Gouveia may have survived the

  virus without developing serious complications, although he has

  complained of shortness of breath, a 5-mm calcified mass in his

  pelvis, and numbness in his arms.         The court cannot tell whether

  all three conditions relate to COVID-19.

              Second, as noted above, this court cannot conclude that

  there is a substantial risk that Gouveia will be reinfected.             As

  Gouveia notes, there is anecdotal evidence that a handful of

  people have been reinfected with COVID-19.          See id. (discussing a

  Nevada man who appears to have been reinfected with COVID-19);

  Nate Wood, Nevada lab confirms 1st coronavirus reinfection in the

  US, ABC News, Aug. 28, 2020,

  https://abcnews.go.com/Health/nevada-lab-confirms-1st-coronavirus

  -reinfection-us/story?id=72691353 (same); Maura Hohman, COVID-19

  reinfection: Can you get coronavirus twice? What does reinfection


                                       12
Case 1:08-cr-00739-SOM Document 655 Filed 10/14/20 Page 13 of 18   PageID #: 11520



  mean?, Today, Sept. 10, 2020,

  https://www.today.com/health/covid-19-reinfection-can-you-get-cor

  onavirus-twice-what-does-t190764 (reporting that 4 people have

  been reinfected).     For example, there are reports that “[a] Hong

  Kong man who was initially infected with the coronavirus in March

  and made a full recovery was reinfected more than four months

  later after a trip abroad.”       Adam Taylor and Ariana Eunjung Cha,

  First Coronavirus Reinfection Documented in Hong Kong,

  Researchers Say, Washington Post, August 24, 2020,

  https://www.washingtonpost.comhealth/2020/08/24/coronavirus-reinf

  ection-hong-kong/.      The CDC recognizes that it has “limited

  information about reinfections.”

  https://www.cdc.gov/coronavirus/2019-ncov/if-you-are-sick/quarant

  ine.html (last visited October 14, 2020).         It says research is

  ongoing and that “[t]here are no confirmed reports to date of a

  person being reinfected with COVID-19 within 3 months of initial

  infection,” indicating a 3-month period of possible immunity.

  See id.

              New research continues to be done on the immunity

  issue.    The Nevada patient described above had positive tests on

  April 18 and June 5, 2020.       This interval may indicate that any

  immunity is even shorter than 3 months, although possibly that

  patient had “a case of continuous infection entailing

  deactivation and reactivation.”        See Genomic Evidence for


                                       13
Case 1:08-cr-00739-SOM Document 655 Filed 10/14/20 Page 14 of 18   PageID #: 11521



  Reinfection with SARS-CoV-2: a Case Study, Oct. 12, 2020.            In any

  event, even if reinfection is possible, it appears to be

  extremely rare, as reinfections have been reported only a few

  times in the more than 6 million cases to date.          See

  https://abcnews.go.com/Health/nevada-lab-confirms-1st-coronavirus

  -reinfection-us/story?id=72691353.

               Moreover, individuals may have at least some immunity

  against future infection, although the strength and length of

  that immunity has not been established.         Gouveia asserts that

  people who have recovered from COVID-19 may only have immunity

  from it for a few months.       See ECF No. 645-1, PageID # 11332-22.

  This is consistent with some literature.

  See https://www.nytimes.com/2020/08/14/world/covid-19-coronavirus

  .html#link-10cd68e7 (last visited September 23, 2020); see also

  Apoorva Mandavilli, You May Have Antibodies After Coronavirus

  Infection.    But Not for Long, N.Y. Times, June 18, 2020,

  https://www.nytimes.com/2020/06/18/health/coronavirus-antibodies.

  html (indicating that COVID-19 antibodies may only last 2 to 3

  months) (last visited September 23, 2020)).

               However, other articles have indicated that individuals

  infected with COVID-19 are likely to remain immune even after

  their antibody count drops.       These articles indicate that the

  body might retain immunological memory that allows it to quickly

  produce new antibodies to respond to a second infection.


                                       14
Case 1:08-cr-00739-SOM Document 655 Filed 10/14/20 Page 15 of 18   PageID #: 11522



  Additionally, the remaining antibodies might even be sufficient

  to knock off COVID-19.      “A decline in antibodies is normal after

  a few weeks, and people are protected from the coronavirus in

  other ways.”     Apoorva Mandavilli, Can You Get COVID-19 Again?

  It’s Very Unlikely, Experts Say, N.Y. Times, July 22, 2020,

  https://www.nytimes.com/2020/07/22/health/covid-antibodies-herd-i

  mmunity.html; see also Martin Finucane, Here’s What You Need To

  Know About Fading Coronavirus Antibodies, Boston Globe, July 23,

  2020,

  https://www.bostonglobe.com/2020/07/23/nation/heres-what-you-need

  -know-about-fading-coronavirus-antibodies/.

              This court is acutely aware that, at this point, no one

  completely understands how COVID-19 operates.          In fact, the CDC

  indicates that “more information is needed to know whether . . .

  immune protection will be observed for patients with COVID-19.”

  https://www.cdc.gov/coronavirus/2019-ncov/hcp/faq.html (click on

  “Transmission” then “Can people who recover from COVID-19 be re-

  infected with SARS-CoV-1?”) (last visited October 14, 2020).

  This court is in no position to make a definitive determination

  about Gouveia’s risk of reinfection.         What the court does know is

  that, as of today, there are no inmates in his facility with

  active cases of COVID-19.       Additionally, because 76.5% of the

  inmate population at FCI Lompoc has already had COVID-19, those

  inmates possibly now have some form of immunity to reinfection


                                       15
Case 1:08-cr-00739-SOM Document 655 Filed 10/14/20 Page 16 of 18   PageID #: 11523



  such that another large-scale COVID-19 outbreak at the facility

  may be less likely in the near future.         See Cynthia DeMarco,

  COVID-19 Herd Immunity: 7 questions, answered, July 17, 2020,

  https://www.mdanderson.org/cancerwise/what-is-covid-19-coronaviru

  s-herd-immunity-when-will-we-achieve-herd-immunity.h00-159383523.

  html (“We probably need around 70% of the population to have

  developed antibodies in order to halt community transmission of

  COVID-19.”).     The combination of Gouveia’s youth, lack of medical

  conditions placing him at identified risk of a severe case of

  COVID-19, lack of a severe case of COVID-19 when he did contract

  the disease, and the potential for having some form of immunity

  cannot be entirely ignored in any evaluation of whether there are

  extraordinary and compelling reasons warranting a reduction in

  his sentence.

              The court now turns to an examination of factors set

  forth in section 3553(a).       Gouveia argues that this court should

  consider the impact of a change in the law on his sentence.             This

  court has previously held that a change in the law may be a

  relevant consideration in determining whether extraordinary and

  compelling circumstances justify a defendants’ release, although

  this court has declined to rely on a statutory change as the sole

  consideration when Congress has not made the change retroactive.

  See United States v. Lavatai, 2020 WL 4275258, at *3 (D. Haw.

  July 24, 2020); United States v. Cisneros, 2020 WL 3065103, at


                                       16
Case 1:08-cr-00739-SOM Document 655 Filed 10/14/20 Page 17 of 18   PageID #: 11524



  *3-4 (D. Haw. June 9, 2020).       Nevertheless, as this court noted

  in Lavatai, under § 3582(c)(1)(A), a court must still consider

  whether a reduced sentence would reflect the seriousness of the

  defendant’s offense, promote respect for the law, provide just

  punishment for the offense, or afford adequate deterrence to

  criminal conduct.     18 U.S.C. § 3582(c)(1)(A); 18 U.S.C.

  § 3553(a).    A change in the law under which a defendant would

  receive a reduced sentence if sentenced today could affect all of

  those considerations.

               Gouveia argues that, if he were sentenced pursuant to

  the First Step Act, his guideline range would be 235 to 293

  months imprisonment.      In other words, his 240-month sentence

  already falls at the low end of what he says his guideline range

  would be.    Gouveia has served about 10 years of his sentence,

  and, taking anticipated good time credit into account, still has

  almost 7 years until his anticipated release date.

               Under these circumstances, this court concludes that

  Gouveia has failed to show extraordinary and compelling reasons

  warranting a reduction in his sentence.         Based on the present

  record, the court declines to release Gouveia under

  § 3582(c)(1)(A).     Gouviea may, of course, file another motion

  should his factual situation change.




                                       17
Case 1:08-cr-00739-SOM Document 655 Filed 10/14/20 Page 18 of 18   PageID #: 11525



  III.        CONCLUSION.

              Gouviea’s request for compassionate release under 18

  U.S.C. § 3582(c)(1)(A) is denied.

              It is so ordered.

              DATED: Honolulu, Hawaii, October 14, 2020.



                                      /s/ Susan Oki Mollway
                                      Susan Oki Mollway
                                      United States District Judge




  United States v. Gouviea, Jr. Cr. No. 08-00739-SOM-2; ORDER DENYING DEFENDANT
  JOHN GOUVEIA'S MOTION FOR COMPASSIONATE RELEASE




                                       18
